Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final-Office Action mailed on 07/09/2021, applicants’ response dated 01/10/2022 is acknowledged; in said response applicants’ have amended claims 1-2, 8-9 and 13-14 and cancelled claim 7. Amended claims 1-6 and 8-39 are pending in this application, elected Group I, claims 1-6 and 8-14 and as species as it relates to glucose (claim 11) are now under consideration for examination. Claims 15-39 are withdrawn, from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Objections and rejections not reiterated from previous action are hereby withdrawn.
Maintained-RE: Priority
This application is a CIP 371 of PCT/US2018/049609 filed on 09/05/2018, which claims benefit of priority under 35 U.S.C. 119(e) to the Provisional Application 62/554,428 filed on 09/05/2017. Examiner notes that the subject-matter of claims 13-14 was first disclosed in 371 of PCT/US2018/049609 filed on 09/05/2018; therefore, the granted priority for the elected claims 13-14 is 09/05/2018. 
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 1-14, rejected under 35 U.S.C. 103(a) as obvious over Del Cardayre et al., (US 11,008,597 B2) and further in view of Zhou et al., (PNAS., 2008, Vol. 105(17): 6249-6254), Gramajo et al., (US 10,119,145 B2) and Beld et al., (Chem. Biol., 2014, Vol. 21(10): 1293-1299), is being withdrawn due to claim amendments.
New-Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 13-14 are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 8-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 8-9 and 13-14 recites “The genetically modified host cell claim 1, wherein the chimeric fusion comprises …”. However, claim 1 does not recite any “chimeric fusion”. Therefore, it is not clear to the examiner which “chimeric fusion” according to claim 1, the applicants’ are referring to in claims 8-9 and 13-14 and there is insufficient antecedent basis for this limitation in claims 8-9 and 13-14. Clarification and correction is required.
Maintained-Claim Rejections: 35 USC § 112 (a) 
	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-6 and 8-12 are rejected under of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in 
Claims 1-6 and 8-12 as interpreted is directed to encompass: any genetically modified host cell (a genus of yeast and bacterial cells); wherein said host cell comprises any gene encoding (a) (i) any acyl-acyl-carrier protein synthetase (AAS), any fatty acyl-AMP ligase (FALL) or  any fatty acyl-coenzyme A ligase (FACL) which converts a carboxyl of a hydroxyl fatty acid into a thioester, and (ii) any esterase or thioesterase converts the thioester into an alkyl lactone, or (b) (i) a FACL … including variants, mutants and homologs of undefined structures (also see 112(b) rejection above for claim interpretation).
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“ [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”). Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  

In the instant case the scope of the instant claims encompass a genus of host cells/cellular context and a genus of structures (no structural limitation) for polypeptides and the encoding polynucleotides of interest with associated function i.e., any genetically modified host cell (a genus of yeast and bacterial cells); wherein said host cell comprises any gene encoding (a) (i) any acyl-acyl-carrier protein synthetase (AAS), any fatty acyl-AMP ligase (FALL) or  any fatty acyl-coenzyme A ligase (FACL) which converts a carboxyl of a hydroxyl fatty acid into a thioester, and (ii) any esterase or thioesterase converts the thioester into an alkyl lactone, or (b) (i) a FACL … including variants, mutants and homologs of undefined structures (also see 112(b) rejection above for claim interpretation). 
No information, beyond the characterization of specific cellular context E.coli and comprising specific heterologous gene structures whose gene encoding structures has been provided by the prior art and said genetically modified E. coli producing lactone of defined structure delta dodecalactone  and said genetically modified E. coli comprising specific chimeric fusion polypeptides comprising the amino acid sequence of SEQ ID NO: 1 and SEQ ID NO: 2 (see Example: 1-3, pages 23-25 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of host cells/cellular context and a genus of structures (no structural limitation) for polypeptides and the encoding polynucleotides of interest with associated function i.e., any genetically modified host cell (a genus of yeast and bacterial cells); wherein said host cell comprises any gene encoding (a) (i) any acyl-acyl-carrier protein synthetase (AAS), any fatty acyl-AMP ligase (FALL) or  any fatty acyl-coenzyme A ligase (FACL) which converts a carboxyl of a hydroxyl fatty acid into a thioester, and (ii) any esterase or thioesterase converts the thioester into an alkyl lactone, or (b) (i) a FACL … including variants, mutants and homologs of undefined structures (also see 112(b) rejection above for claim interpretation). Moreover, there is no structure/function correlation which would 
	Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description.  
There are no examples provided to encompass the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.	Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
Applicants’ have traversed the above written-description rejection with the following arguments (see page 10 of Applicants’ REMARKS dated 01/10/2022). 
	Applicants’ argue “…Amended Claim 1 is directed to a genetically modified host cell comprising a chimeric fusion of: (a) (i) an acyl-acyl-carrier protein synthetase (AAS), fatty acyl-AMP ligase (FAAL), or fatty acyl-coenzyme A ligase (FACL) which converts a carboxyl of a hydroxy fatty acid into a thioester, and (ii) an esterase or thioesterase which converts the thioester into an alkyl lactone, or (b) (i) a FACL which converts the hydroxy fatty acid into a coenzyme A-bound thioester, and (ii) a mycobacteria PapA5 or wax ester synthase which converts the coenzyme A-bound thioester into an alkyl lactone, or (c) (i) an AAS which converts the hydroxy fatty acid into an acyl carrier protein-bound thioester, and (ii) a non-natural polyketide synthase (PKS) enzyme comprising a chimeric fusion of PpsC from Mycobacterium marinum depicted in SEQ ID NO:6 operably linked to a thioesterase domain from any PKS; wherein the genetically modified host cell is a yeast or bacterial cell. Claims 2-6 and 8-14 depend from Claim 1…”

Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 07/09/2021 and additionally for the following reasons. Examiner for the record states that amend claim 1 dated 01/10/2022 does not recite any chimeric fusion nor the specific structure of SEQ ID NO: 6 as argued by the applicants’ in their response.
Therefore, contrary to applicants’ arguments, examiner continues to maintain the following: A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, and Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5); thus above claims lack adequate written description;. 
1-6 and 8-12 as written and when given the broadest interpretation encompass a genus of modifications and a genus of structures and the specification fails to provide any guidance regarding possession or with regard to the scope and breadth of the claims and to make and or use the invention commensurate in scope with the claims. No such information or guidance or evidence of possession is provided in the specification. Therefore, the scope of the instant claims 1-6 and 8-12 are broad despite the guidance of the art and specification, the claims remain not commensurate with evidence of possession or in scope with the enabled invention. 
While evidence of possession and enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed. In the instant case, determining which combinations of any or all enzymes having undefined structures and retaining property i.e., “metabolic pathway for the synthesis of acetyl phosphate from formaldehyde”, represents a very large amount of screening and a reasonable amount of guidance with respect to the direction in which the experimentation should proceed has not been provided in the specification.
Examiner maintains the position the instant claims as interpreted are directed to “genus of structures including variants, mutants and homologs required in any transformed yeast cell or any bacterial/genus of host cells and, there is no structure associated with function, which would indicate that they had possession of the claimed genus of polynucleotides and encoded polypeptides including variants, mutants and 
Barajas et al., (Synth. Systems Biol., 2017, Vol. 2: 147-166) provide clear evidence that thioesterase fusion proteins comprising various domains are not easy to generate and are promiscuous towards unnatural substrates (see paragraphs 2-6, page 155); said reference also provides the following conclusion (see paragraphs 4-5, page 161; and entire document). 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Specifically regarding, fatty acyl-AMP ligases (FALLs), Arora et al., (Nature Chem. Biol., 2009, Vol. 5(3): 166-173) also provide evidence that mutations in fatty acyl-AMP ligases (FALLs) results in altered activities; see Abstract; Fig. 1, page 167; Fig. 3, page 169;  Discussion and entire document.  
Given this scenario, a skilled artisan needs to be provided with the specific structure associated with the function. The specification and the prior art does not provide evidence of possession or support for the full scope and breadth of the claims as claimed, thus examiner continues to hold the position the experimentation left to those skilled in the art is unnecessarily, and improperly extensive and undue. 
There are no examples provided to encompass the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Examiner would like to reiterate
“The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is 
Maintained-Enablement
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of specific cellular context E.coli and comprising specific heterologous gene structures whose gene encoding structures has been provided by the prior art and said genetically modified E. coli producing lactone of defined structure delta dodecalactone  and said genetically modified E. coli comprising specific chimeric fusion polypeptides comprising the amino acid sequence of SEQ ID NO: 1 and SEQ ID NO: 2 (see Example: 1-3, pages 23-25 of specification), does not reasonably provide enablement for genus of host cells/cellular context and a genus of structures (no structural limitation) for polypeptides and the encoding polynucleotides of interest with associated function i.e., any genetically modified host cell (a genus of yeast and bacterial cells); wherein said host cell comprises any gene encoding (a) (i) any acyl-acyl-carrier protein synthetase (AAS), any fatty acyl-AMP ligase (FALL) or  any fatty acyl-coenzyme A ligase (FACL) which converts a carboxyl of a hydroxyl fatty acid into a thioester, and (ii) any esterase or thioesterase converts the thioester into an alkyl lactone, or (b) (i) a FACL … including variants, mutants and homologs of undefined structures (also see 112(b) rejection above for claim interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claim.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
Claims 1-6 and 8-12 are so broad as to encompass: genus of host cells/cellular context and a genus of structures (no structural limitation) for polypeptides and the encoding polynucleotides of interest with associated function i.e., any genetically modified host cell (a genus of yeast and bacterial cells); wherein said host cell comprises any gene encoding (a) (i) any acyl-acyl-carrier protein synthetase (AAS), any fatty acyl-AMP ligase (FALL) or any fatty acyl-coenzyme A ligase (FACL) which converts a carboxyl of a hydroxyl fatty acid into a thioester, and (ii) any esterase or thioesterase converts the thioester into an alkyl lactone, or (b) (i) a FACL … including variants, mutants and homologs of undefined structures (also see 112(b) rejection above for claim interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to a genus of host cells/cellular context and a 
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claim broadly encompassing a genus of host cells/cellular context and genus of structures (no structural limitation) for polypeptides and the encoding polynucleotides of interest with associated function. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of polypeptides and the encoding polynucleotides having the desired biological characteristics in any cellular context is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Applicants’ have traversed the above written-description rejection with the following arguments (see pages 10-11 of Applicants’ REMARKS dated 01/10/2022). 
	Applicants’ argue “…Amended Claim 1 is directed to a genetically modified host cell comprising a chimeric fusion of: (a) (i) an acyl-acyl-carrier protein synthetase (AAS), fatty acyl-AMP ligase (FAAL), or fatty acyl-coenzyme A ligase (FACL) which converts a carboxyl of a hydroxy fatty acid into a thioester, and (ii) an esterase or thioesterase which converts the thioester into an alkyl lactone, or (b) (i) a FACL which converts the hydroxy fatty acid into a coenzyme A-bound thioester, and (ii) a mycobacteria PapA5 or wax ester synthase which converts the coenzyme A-bound thioester into an alkyl lactone, or (c) (i) an AAS which converts the hydroxy fatty acid into an acyl carrier protein-bound thioester, and (ii) a non-natural polyketide synthase (PKS) enzyme comprising a chimeric fusion of PpsC from Mycobacterium marinum depicted in SEQ ID NO:6 operably linked to a thioesterase domain from any PKS; wherein the genetically modified host cell is a yeast or bacterial cell. Claims 2-6 and 8-14 depend from Claim 1…”

Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 07/09/2021 and additionally for the following reasons. Examiner for the record states that amend claim 1 dated 01/10/2022 does not recite any chimeric fusion nor the specific structure of SEQ ID NO: 6 as argued by the applicants’ in their response.
 Applicants’ arguments have been fully considered but are not deemed persuasive. Applicants’ arguments filed on 01/10/2022 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 1-6 and 8-12.
New-Claim Rejections: 35 USC § 103
New rejection is necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103(a) as obvious over Del Cardayre et al., (US 11,008,597 B2) and further in view of Dong et al., (Microbiol. Res., 2012, Vol. 167: 602-607), Zhou et al., (PNAS., 2008, Vol. 105(17): 6249-6254), Gramajo et al., (US 10,119,145 B2), Beld et al., (Chem. Biol., 2014, Vol. 21(10): 1293-1299) and Coffin M., (US 10,167,482).  
Regarding claims 1-6 and 10-12, analogous art Del Cardayre et al., (US 11,008,597 B2) teach genetically modified recombinant prokaryotic and eukaryotic host cells producing lactones from hydroxyl fatty acid esters including saturated and unsaturated fatty acid derivatives (see Abstract; col. 4, lines 51-67; col. 5, lines 34-55; lactones, Scheme II-III; Scheme V, VII-VIII; and entire document); said genetically modified recombinant prokaryotic and eukaryotic host cells comprising heterologous genes encoding enzymes thioesterase, ester synthase, acyl-carrier protein synthase (col. 2, lines 10-24; col. 2, lines 56-67 to col. 3, lines 1-53; TABLE I); carbon sources including, glucose, glycerol (col. 14, lines 42-67 to col. 15, lines 1-12).
Del Cardayre et al., are silent regarding said genetically modified host cell comprising or any fatty acyl-coenzyme A ligase (FACL) (as in claim 1); said esterase is from PapA5 from mycobacteria (as in claim 9); said acyl-acyl-carrier protein synthetase from Vibrio harveyii (as in claim 13) and ester-forming enzyme is thioesterase from Pks13 of Gibberella zeae (as in claim 14). However, the entire pathway and the production of 
Regarding claims 1-6, Dong et al., (Microbiol. Res., 2012, Vol. 167: 602-607) teach and provide the structural and functional details regarding fatty acyl-coenzyme A ligase (FACL) which converts a carboxyl of a hydroxyl fatty acid into a thioester (see Abstract; Introduction, col. 1-2, page 602; Fig. 2, page 605; and entire document).  
Regarding claims 1-6 and 8, Zhou et al., (PNAS., 2008, Vol. 105(17): 6249-6254) teach and provide the structural and functional details regarding an ester-forming enzyme which converts thioester into an alkyl lactone, said reference thioesterase is obtained from Pks13 of Gibberella zeae; Abstract, region-selective C2-C7 cyclization and macrolactone formation; PKS13 exhibited broad starter-unit specificities toward fatty acyl-CoAs ranging in sizes between C6 and C16 and displaying highest activity toward decanoyl-CoA and able to interact with fatty acid biosynthetic machinery and is primed with fatty-acyl ACPp at low micro-molar concentrations; see Fig. 1-2 page 6250;  synthesis of alkyl lactones from alkylacyl-CoA, Fig. 3-4, page 6251; Fig. 5, page 6252; and entire document.
Regarding claims 1 and 9-11, Gramajo et al., (US 10,119,145 B2) also provide teaching, suggestion and motivation for the use of an acyl-acyl-carrier protein synthetase, thioesterases, including PapA5 ester synthase obtained from mycobacteria for the production of hydroxylated fatty acid derivatives (see Abstract; Fig. 2-3 and Fig. 7-8; and entire document).
Regarding claim 13, Beld et al., (Chem. Biol., 2014, Vol. 21(10): 1293-1299) teach the structural and functional details regarding acyl-acyl-carrier protein synthetase from Vibrio harveyii and having broad-substrate specificity (see Abstract; and entire document). 
Regarding claim 13, Coffin M., (US 10,167,482) teach the structural and functional details regarding acyl-acyl-carrier protein synthetase from Vibrio harveyii and having 100% sequence identity to SEQ ID NO: 1 of the instant invention (see provided sequence alignment).
As such, disclosure of the importance of thioesterase obtained from Pks13 of Gibberella zeae,  PapA5 ester synthase obtained from mycobacteria and acyl-acyl-carrier protein synthetase obtained from Vibrio harveyii and having broad-substrate specificity is required for the synthesis of hydroxylated fatty acid derivatives (Zhou et al., Gramajo et al., Beld et al., and Coffin M.,), that are precursor(s) required for the synthesis of alkyl-lactone, a skilled artisan would be motivated to modify the teachings of Del Cardayre et al., and overexpress thioesterase obtained from Pks13 of Gibberella zeae,  PapA5 ester synthase obtained from mycobacteria and acyl-acyl-carrier protein synthetase obtained from Vibrio harveyii and having broad-substrate specificity and is required for the production of hydroxylated fatty acid derivatives and for optimal performance of engineered strain adapted for the production and utilization of hydroxylated fatty acid derivatives during fermentation, and thus a skilled artisan would utilize the structural and functional information provided by the teachings of Zhou et al., Gramajo et al., Beld et al., and Coffin M., in a genetically modified host cell of interest producing alkyl lactone.
Given this extensive teaching in prior art/structural and functional elements of the instant invention and claims (Del Cardayre et al., Zhou et al., Gramajo et al., Beld et al., and Coffin M.,  supra) a genus of host cells/cellular context and a genus of structures (no any genetically modified host cell (a genus of yeast and bacterial cells); wherein said host cell comprises any gene encoding (a) (i) any acyl-acyl-carrier protein synthetase (AAS), any fatty acyl-AMP ligase (FALL) or  any fatty acyl-coenzyme A ligase (FACL) which converts a carboxyl of a hydroxyl fatty acid into a thioester, and (ii) any esterase or thioesterase converts the thioester into an alkyl lactone, or (b) (i) a FACL … including variants, mutants and homologs of undefined structures (also see 112(b) rejection above for claim interpretation), as taught and claimed by the instant invention and in claims 1-6 and 8-13 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 1-6 and 8-13 are rejected under 35 U.S.C. 103(a) as obvious over Del Cardayre et al., (US 11,008,597 B2) and further in view of Dong et al., (Microbiol. Res., 2012, Vol. 167: 602-607), Zhou et al., (PNAS., 2008, Vol. 105(17): 6249-6254), Gramajo et al., (US 10,119,145 B2), Beld et al., (Chem. Biol., 2014, Vol. 21(10): 1293-1299) and Coffin M., (US 10,167,482).
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments; said arguments are relevant for the new 103(a) rejection above: (see pages 11-12 of Applicants’ REMARKS dated 01/10/2022). 
	Applicants’ argue: “… Applicants disagree with the rejection but, in the interest of expediting prosecution, amend the claims. 
Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments, examiner for the record states that amend claim 1 dated 01/10/2022 does not recite any chimeric fusion nor the specific structure of SEQ ID NO: 6 as argued by the applicants’ in their response.
Examiner continues to hold the cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
(i) Applicants’ arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986);
(ii)  Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
 (iii) The instant invention is a simple combination of elements taught in the prior art, wherein the elements of prior art are combined to yield predictable results and the choice is from a finite number of identified elements with a highly predictable outcome and expectation of success. 

 (A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 8-9 and 13-14
Claims 1-6 and 8-12 are rejected under of 35 U.S.C. 112(a) for written-description and enablement.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103(a) as obvious over Del Cardayre et al., (US 11,008,597 B2) and further in view of Dong et al., (Microbiol. Res., 2012, Vol. 167: 602-607), Zhou et al., (PNAS., 2008, Vol. 105(17): 6249-6254), Gramajo et al., (US 10,119,145 B2), Beld et al., (Chem. Biol., 2014, Vol. 21(10): 1293-1299) and Coffin M., (US 10,167,482).
Claims 15-39 are withdrawn, from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions.
Conclusion
	None of the claims are allowable. Claims 1-6 and 8-14 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652